Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTROL DEVICE FOR FUEL CELL VEHICLE AND FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/081,219	Art Unit: 1727	March 7, 2022 

DETAILED ACTION
The Application filed on October 27, 2020 has been received. Claims 1-14 are currently pending and have been fully considered.

Claim Interpretation
Claim 1 recites an intended use for a control device in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0214609 A1) in view of Norimatsu et al. (US 2006/0222916 A1) and Suzuki (US 2004/0006414 A1).
As to Claims 1-4 and 8-14, Yamaoka discloses a fuel cell vehicle, comprising a control device, wherein said control device comprises: an ECU having a microcomputer, 
However, Norimatsu et al. teaches of a fuel cell system, comprising a control device having a power limiter configured to limit power of the fuel cell when a temperature of the fuel cell exceeds a threshold (paragraph [0021]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the control device of Yamaoka to comprise the claimed power limiter because Norimatsu teaches that the temperature of the fuel cell can be prevented from exceeding a threshold temperature (paragraphs [0021 and 0076]).
However, Suzuki teaches of an electric vehicle comprising an ECU and a calculation unit configured to calculate the weight of a towed vehicle; a gradient of the travel path of the vehicle; speed of the vehicle; and the torque of the vehicle (paragraphs [0026-0027 and 0031]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell vehicle of Yamaoka to comprise an ECU having a strain gauge attached to a towing hook (calculation unit) because Suzuki teaches that the load of a vehicle can be determined (paragraph [0031]). In addition, the control device of modified Yamaoka is intrinsically configured to 
As to Claim 5, Yamaoka discloses wherein the ECU comprises a RAM and ROM which reads on the claimed storage and is intrinsically configured to perform the claimed functions given that the structure of the prior art and the present invention are the same. See MPEP 2114, IV.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0214609 A1) in view of Norimatsu et al. (US 2006/0222916 A1) and Suzuki (US 2004/0006414 A1; herein referred to as Suzuki ‘414) as applied to claims 1-5 and 8-14 above and in further view of Suzuki et al. (WO 2018/155082 A1; using US 2020/0086749 A1 for citation purposes; herein referred to as Suzuki ‘749).
As to Claims 6-7, modified Yamaoka does not specifically disclose obtaining vehicle information such as air resistance, acceleration and gear ratio.
However, Suzuki ‘749 teaches of a control device comprising a storage (memory, solid state drive, etc.) and wherein information such as acceleration, air resistance, vehicle weight, gear ratio and speed (paragraph [0182 and 0583]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the control device of modified Yamaoka to store the information of torque, inclination angle, weight, weight of towed vehicle (Suzuki ‘414), acceleration, air resistance, speed, and gear ratio because Suzuki ‘749 teaches that a reduction in fuel consumption and improvement of drivability are both achieved (Abstract). In addition, the control device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727